Citation Nr: 0640003	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-14 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left eye 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a left hip 
disability.

6.  Entitlement to service connection for a low back 
disability.  

7.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran (appellant) served on active duty from August 
1963 to August 1966, following an earlier term of active 
service.  He appealed decisions by the Department of Veterans 
Affairs Regional Office (RO) at Denver, Colorado that denied 
service connection for bilateral hearing loss, tinnitus, a 
left eye disability, a left knee disability, a left hip 
disability, a low back disability and residuals of a left 
wrist fracture.  

In an April 2005 rating decision, the RO granted service 
connection for post traumatic arthritis of the left wrist, 
but continued denial for disability described as status post 
fracture, left wrist (also claimed as left wrist sprain).  
The disability was evaluated as 10 percent, based on x-ray 
evidence of degenerative arthritis and limitation of range of 
motion of the joint, effective from May 2004.  The veteran 
has continued his appeal for a left wrist disability not 
encompassed within the RO grant of service connection.  

The veteran testified in September 2005 before the 
undersigned at a hearing at the RO (i.e., travel Board 
hearing).  A transcript of the hearing is in the claims 
folder.  


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss is not shown during 
service or until many years after service and is not 
medically related to service.

2.  Tinnitus is not shown to have been present in service or 
to be related to service.  

3.  Abnormal visual acuity of the left eye was noted when the 
veteran was examined for service; the defective vision did 
not change during service and no other visual disorder of the 
left eye is medically attributable to service.  

4.  A chronic left knee disability is not shown to have been 
present during service and arthritis many years later has not 
been medically linked to service.

5.  A chronic left hip disability is not shown to have been 
present during service.  

6.  A chronic low back disability is not shown to have been 
present during service and arthritis of the lumbar spine many 
years after service has not been medically linked to service.

7.  The veteran is not shown to have left wrist disability, 
apart from residuals of a fracture, attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in a aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

3.  A left eye disability existed prior to service and was 
not aggravated by service.  38 U.S.C.A. § 1110, 1111, 1153 
(West 2000); 38 C.F.R. § 3.306 (2006).  

4.  A left knee disability was not incurred in or aggravated 
by service and arthritis of the knee may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

5.  A left hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

6.  A low back disability was not incurred in or aggravated 
by service, and arthritis of the lumbar spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

7.  A left wrist disability (apart from residuals of a left 
wrist fracture) was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he developed bilateral 
hearing loss and tinnitus due to excessive diesel engine 
noise in service.  He contends that he has partial loss of 
vision of the left eye due to a head injury in service and 
that the variously claimed orthopedic disabilities were 
aggravated by service.  Before reaching the merits of the 
claim, the Board must ensure that VA has satisfied the 
procedural requirements applicable to the veteran's claims.

A.  Procedural actions

Under the Veterans Claims Assistance Act of 2000 or VCAA, VA 
has a duty to notify a claimant of evidence needed to 
substantiate a claim, and a duty to assist a claimant in 
obtaining necessary evidence.  38 U.S.C.A. §§ 5103, 5103A.  
Under the duty to notify, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to obtain; 
and (3) that the claimant is expected to provide.  In 
addition, VA must (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  VA also is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, and provide 
an examination and opinion when needed to make a decision on 
the claim.  38 U.S.C.A. § 5103A.  

Following his June 2003 claim for service connection for 
partial left ear hearing loss, the RO later that month 
provided the veteran with a letter and attachment explaining 
the VCAA requirements for service-connection claims 
consistent with notice requirements (1)-(3).  Similar pre-
decisional VCAA information was provided to the veteran in 
October 2003 after he enlarged his claim to include a left 
eye disability and tinnitus.  He was also informed of 
alternate sources of evidence in fire-related cases because 
he said on his claim that he had previously been informed 
that his service medical records had been burned along with 
other government records.  The veteran was not specifically 
told (4) to submit any evidence in his possession that 
pertained to his claims, but he stated in November 2003 that 
he had exhausted all avenues to locate his records.  Thus, 
the Board concludes that the veteran was not prejudiced by 
this omission.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  

In May 2004, the veteran further expanded his claim to 
include service connection for the orthopedic disabilities in 
the current appeal.  He was sent the appropriate VCAA notice 
by letter in July 2004.  In an enclosure to the letter, the 
veteran was informed that he should let VA know if there was 
"any other evidence or information" that he thought would 
support his claim.  This pre-decisional notification 
concerning the orthopedic claim reasonably satisfies VCAA 
notice requirements (1)-(4).  

VCAA notice also applies to the various elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, in a service connection claim, such 
notice would apply not only to what information and evidence 
is necessary to substantiate a connection between the 
veteran's service and a claimed disability, but also notice 
that a disability rating and an effective date for the award 
of benefits would be assigned if service connection is 
warranted.  Notice as to a disability rating and effective 
date for an award was not provided in this case.  The 
development simply occurred before Dingess.  Nevertheless, 
the Board finds no prejudice to the veteran in proceeding 
with a decision.  Since the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
As to the left wrist claim, this claim was substantiated in 
the April 2005 rating decision to the extent of the 10 
percent evaluation and effective date assigned for post-
traumatic arthritis of the joint and information as the other 
possible elements of the claim is moot in view of the Board's 
unfavorable decision as to this issue.  

As to assistance in developing the claim, the service medical 
records were received in December 2003 by the RO.  The RO 
requested and obtained copies of VA outpatient records for 
the dates of medical treatment provided by the veteran from 
the various VA facilities he specified.  He did not identify 
any other sources of treatment.  The RO also provided the 
veteran with medical examinations and linkage opinions where 
appropriate.  Neither the veteran nor his representative has 
identified any additional information that could be obtained 
or submitted any further evidence.  The veteran testified at 
the travel Board hearing and has had a meaningful opportunity 
to participate in the development of the case.  The Board 
concludes that the RO has complied with the VCAA duty to 
assist requirements and satisfied VA's procedural obligations 
in this case.  

B.  The merits of the claim

Hearing loss and tinnitus

On his original compensation claim in June 2003, the veteran 
said that he had lost half of the hearing in his left ear in 
service in 1964 and received service medical treatment from 
1964 to 1966.  On the disability pension portion of the 
claim, the veteran reported that his hearing loss began in 
2003 and had gotten bad.  

The veteran's service medical records do not include any 
reference to hearing loss or tinnitus.  In September 1961 he 
complained that he thought he had a piece of welding metal in 
the left ear without reference to any hearing loss.  
Audiometric testing was conducted only at separation and 
speech reception thresholds were essentially at 5 or 10 
decibels in the tested frequencies.  This was considered a 
normal hearing profile.  The veteran reported no history of 
any hearing problems during service.  He had moderately 
severe sensorineural hearing loss in both ears (with 40-90 
decibel loss at reported frequencies) and bilateral tinnitus 
when examined in December 2003 for compensation purposes.  
The VA audiologist subsequently reviewed the claims file and 
considered the veteran's history of exposure to noise in 
service due to his job as a diesel mechanic.  He noted that 
whispered voice testing was considered normal at entrance to 
service.  Based on the normal hearing results at discharge 
from service, the audiologist gave on opinion that it was not 
"at least as likely as not" that the veteran's tinnitus and 
hearing loss were a result of noise exposure in service.  

As relevant to the veteran's claims, service connection may 
be granted for a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002).  To prove 
service connection, a claimant must submit: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay testimony, of inservice incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus or link between the current disability 
and the inservice disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Generally, lay persons without 
medical training are not qualified to provide a medical 
opinion on matters requiring medical knowledge, such as to 
the cause of a particular disability.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1998).  

Service connection may also be granted for any disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Although 
not contended in this case, since sensorineural hearing loss 
is considered a chronic disease, service connection may be 
granted presumptively if such hearing loss is present to a 
degree of 10 percent within the first year after termination 
of service, even though there is no evidence of hearing loss 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  For VA 
purposes, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the same 
frequencies are 26 decibels or greater.  38 C.F.R. § 3.385 
(2005).  

The veteran currently has a bilateral hearing loss disability 
as well as a diagnosis of tinnitus, satisfying element (1) 
for service connection, but the records do not confirm that 
he had any hearing loss in service, element (2), because the 
audiometric testing at separation was normal.  Further, as to 
service connection requirement (3), the only medical opinion 
of record is not supportive of noise induced hearing loss or 
tinnitus in service in view of the normal objective findings 
on testing at separation from service.  

The VA nexus opinion is entitled to considerable weight 
because it is based on review of the medical records and the 
examiner took into account the veteran's history.  The 
veteran may certainly provide competent testimony as to his 
hearing in service, but as a lay person he is not competent 
to provide an opinion as to whether the recent sensorineural 
hearing loss and tinnitus are related to excessive noise in 
service.  Routen, supra.  Given the record, in the absence of 
competent medical opinion to support the claim, the evidence 
is not evenly balanced and the appeal for service connection 
for hearing loss and tinnitus must be denied.  

A left eye disability

In his compensation claim for disability due to partial sight 
in the left eye in June 2003, the veteran attributed the 
disability to being knocked off a tank while installing an 
engine in Germany.  He said that he was working with another 
person when a large steel bar slipped and hit the veteran in 
the head, leaving a 2-inch scar.  In his notice of 
disagreement in May 2004, the veteran contended that 
traumatic optic neuropathy of the left eye was aggravated by 
his duties in service.  He testified at his hearing in 
September 2005 that he had fractured the left side of his 
skull in a motorcycle accident prior to service and when it 
healed the optic nerve on the left eye was partially closed 
off.  He also testified with respect to the left eye 
disability that he slipped off an "88" tank retriever in 
service, fell to the ground and hit his head, causing 
dizziness for a few hours.  

The service medical records show that the veteran had 
defective vision in the left eye in December 1960 when he was 
examined for service.  The uncorrected visual acuity in the 
left eye was 20/100, corrected to 20/60 (20/70 in the right 
eye, corrected to 20/20).  He was assigned a "3" physical 
profile for the eyes.  The veteran was treated at a service 
department facility in Germany in August 1964 when his VW 
reportedly collided with a big truck.  A laceration of the 
scalp was healing well and a skull x-ray series was negative.  
The treatment records do no include any reference to the eyes 
or a vision problem.  

The service medical records disclose that in November 1964 
the veteran appeared before an MOS (military occupational 
specialty) reclassification Board.  Profiles at various times 
in service, including the E3 profile, reportedly stemmed from 
a motorcycle accident in 1958.  The injuries included a left 
orbit fracture resulting in partially corrected vision in the 
left eye.  Reportedly, the Board "believes that this man has 
fraudulently enlisted in 1960 and was profiled subsequently 
for injuries occurring prior to service."  He was advanced 
in grade to Specialist 5 and allowed to reenlist despite his 
handicaps.  The Board concluded that he was not physically 
qualified for his assigned MOS and recommended referral, in 
part, to the ophthalmology department for a definite profile 
in lieu of possible separation from service due to multiple 
disabilities.  

The veteran stated that he had eye trouble on the medical 
history at separation from service in August 1966.  It was 
noted that the eye trouble had been corrected with glasses 
for 9 years.  The veteran's visual acuity in the left eye was 
20/100 uncorrected and apparently 20/70 corrected (the "7" 
is not clearly legible and might be a "2" because a normal 
(1) physical profile was assigned for the eyes).  

At the travel Board hearing, the veteran said that he had 
enlisted in service for three years and then reenlisted for 
two more years in continuous service.  He recalled that he 
had worked in the furniture moving business for a few years 
after service, managing a warehouse for his brother in Texas.  

With respect to aggravation of a disability existing prior to 
service, the law provides that a pre-existing injury or 
disease will be considered to have been aggravated by 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
There is also a presumption of soundness at entrance to 
service unless a defect or disorder is noted at entrance to 
service or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096-
97 (Fed. Cir. 2004).  

There is no dispute that the veteran has a left eye 
disability.  VA medical reports from various facilities 
beginning in the 1990's refer to traumatic optic neuropathy 
of the left eye, and glaucoma or ocular hypertension.  There 
are also references to residuals of a stroke, reported by 
history from about 10 years earlier on a January 2000 VA 
outpatient visit.  When he was examined for compensation 
purposes in March 2004, the veteran gave a history of a 
stroke in 1992.  He had optic atrophy and decreased vision 
and field from trauma of the left eye, glaucoma and stroke.  
Decreased vision in the right eye was from stroke and 
glaucoma.  The glaucoma was unrelated to trauma, according to 
the examiner, because glaucoma was in both eyes at the same 
time and trauma only in one eye.  

Although the veteran gave a medical history of an eye injury 
in service when his decrease in vision occurred on a March 
2003 VA outpatient visit, this history is not supported by 
the service medical records.  Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by the examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The veteran clearly had defective 
vision in the left eye when he entered service, medically 
attributed to pre-service injuries.  Significantly, there was 
no reported change in the his left eye visual acuity during 
service or any other eye complications during service, 
whether associated with any injuries or otherwise.  

In summary, the visual acuity in the veteran's left eye did 
not decline during service from the level of uncorrected 
vision he had when he entered service.  No other left eye 
disorder currently present has been medically linked to any 
event or events in service such as a head injury.  Under 
these circumstance, the requirements for service connection 
are not met, either as a direct result of injury or disease 
in service, or due to aggravation of a pre-service 
disability.  The preponderance of the evidence is against 
either theory.  Despite concern at least at one point in 
service as to whether various disabilities from a pre-service 
injuries prevented him from performing his assigned duties 
after he reenlisted in about 1963, the veteran went on to 
complete his enlistment.  He benefited somewhat with glasses, 
at least in the case of the left eye, and worked in the 
furniture business after service.  Without competent medical 
evidence linking a current left eye disability to service or 
evidence of increased disability in the defective vision 
during service, the veteran had upon entering service, the 
record affords no basis to grant the appeal as to this issue.  

Orthopedic disabilities of the left knee, left hip, low back 
and left wrist

In regard to the claimed orthopedic disabilities, the veteran 
testified at the travel Board hearing that he did not recall 
any problems with the effects of previous injuries to those 
joints when he went into service.  He said some of the joints 
started bothering him in the cold and wet conditions in 
service in Germany.  The veteran explained that he was mainly 
in a vehicle repair unit and on n a typical day he had to 
climb up and down on trucks, and lift heavy parts under the 
vehicles.  He testified that he did not seek treatment, as 
far as he could remember, because he had to be on duty due to 
his job requirements.  He said that his joint problems 
started worsening when he hit 50 years old (the veteran was 
born in 1940).  

The veteran stated on his medical history report when 
examined for service in December 1960 that he had a broken 
leg and wrist in a 1958 motorcycle accident. He noted that 
his health was "OK" except for his eyes.  No orthopedic 
defects were reported on the medical examination.  The 
physical profile was normal (1) except for the veteran's 
eyes.  The veteran is thus entitled to the presumption of 
soundness at entrance to service with respect to the claimed 
joint disabilities.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

Even though the veteran does not contend otherwise, the 
presumption of soundness at entrance to service is rebutted 
by clear and unmistakable evidence during service when the 
extent of the pre-service injuries was reported, at least as 
to the left wrist and disabilities stemming from injury to 
the left lower extremity.  After the veteran complained in 
July 1961 of left calf pain with walking or standing, it was 
noted that he had fractured the left femur two years earlier 
with resultant shortening of the leg.  A few days later in 
July 1961, he complained of left leg and back pain from the 
old femur fracture and was referred to an orthopedic clinic.  
The x-ray referral noted old trauma to the left leg with 
resultant shortening, tilted pelvis and pain.  X-rays showed 
an old united fracture of the midshaft of the left femur with 
lateral bowing at the fracture site and angulation of the 
distal fragment.  The lumbosacral spine and hip joints were 
normal.  Built up shoes were planned because the left leg was 
reported to be one and a half inches shorter than the right.  

In May 1963, the service medical records show that the 
veteran complained of pain in the left wrist since a fracture 
in 1958.  He had limited extension of the joint and 
difficulty doing push-ups.  He was assigned a limited (3) 
physical profile for the upper extremities due to limited 
motion of the left wrist.  A permanent profile was issued in 
July 1964 to eliminate push-ups, due to the stiff wrist, and 
standing or marching due to the old left femur fracture with 
shortening of the left leg.  X-rays of the left wrist showed 
residuals of a previous fracture of the distal radius.  The 
impression was a healed distal radius fracture with post-
traumatic degenerative arthritic changes and a non-united 
ulnar styloid fracture.  A pelvic x-ray study at the same 
time in July 1964 was negative.  

In August 1964, when the veteran was seen after the car 
accident with the scalp laceration, he also had a laceration 
of the left knee according to an x-ray referral report.  X-
rays of the left knee were negative.  

At the veteran's appearance in November 1964 before the MOS 
reclassification board, it was noted that his various 
physical profiles also stemmed from a severe left wrist 
fracture with subsequent arthritic complaints and the 
fracture of the left femoral shaft with one-and-one quarter 
inch shortening of the extremity in addition to the left 
orbit fracture.  The veteran was referred to the orthopedic 
service in addition to the ophthalmology department for 
further evaluation.  

When he was examined in August 1966 for separation purposes, 
the veteran stated that he was in good condition.  Apart from 
eye trouble, he reported that he had not had had any other 
pertinent health problems.  The clinical evolution was normal 
for the musculoskeletal system and a normal physical profile 
was assigned.  

On his claim for compensation for the lower back, left wrist, 
left knee and left hip in May 2004, the veteran said with 
reference to treatment at the Pueblo VA clinic that the 
service medical records would disclose the onset of symptoms 
relevant to recent diagnoses.  The records from this clinic 
were obtained and show that the veteran was initially seen at 
that clinic in June 2003, at age 63, with no pertinent 
complaints.  On an annual review in June 2004, he complained 
of left leg pain and pain in the hip and knee, aggravated by 
walking.  X-rays reportedly showed degenerative changes in 
the low back and most advanced in the left knee.  

The veteran was examined in December 2004 for compensation 
purposes in connection with his claim for joint disabilities.  
His medical records were reviewed.  The left femur and left 
wrist fractures in a motorcycle accident prior to service 
were noted.  The veteran reportedly was treated for six 
months of traction to the femur and casting to the left 
wrist.  He was also treated with a heel lift for shortening 
of the left leg, but he had not worn the lift for decades.  
He reported that he had always had trouble with the left 
wrist after the injury.  He denied any service injuries per 
se to the wrist, knee, hip or low back in service.  Pain had 
come on gradually to the back within the previous six months 
with no trauma.  Gradual onset of pain in the left knee began 
about three years earlier, and he reported pain in the hip 
for two years.  

With reference to recent VA x-ray studies, the diagnoses were 
post-traumatic arthritis of the left wrist; mild degenerative 
arthritis and degenerative disk disease of the lumbosacral 
spine, mild arthritis of the left knee and left hip strain 
without evidence of arthritis.  The examining orthopedic 
physician provided opinions that it was less likely than not 
that the veteran's current left knee wrist, hip, lumbar spine 
and left wrist complaints were directly related to military 
service and he did not think that military service aggravated 
the conditions.  The physician reasoned that because the 
onset of complaints of pain, particularly in the back, hip 
and knee, were only of recent onset, it was more likely that 
these complaints were from the chronic leg length discrepancy 
resulting from the pre-service motorcycle accident and aging 
than from any aggravation through military service.  

Although the veteran contends that the rigors of his duties 
as a heavy vehicle mechanic in service aggravated his joint 
disabilities, he is not qualified as a layman without medical 
training to provide an opinion as to the cause or etiology of 
the disabilities associated with his complaints of joint 
pain.  Routen, supra.  The VA medical opinion in December 
2004 is consistent with the medical evidence during service 
that the left wrist and left leg limitations were due to the 
extensive injuries prior to service.  Further, no chronic 
orthopedic disabilities were reported at separation from 
service.  This evidence would also be consistent with the 
veteran's testimony and the VA medical opinion that the low 
back, hip and knee complaints were of recent onset, more 
likely due to pre-service injuries and aging, than to service 
either directly or by aggravation.  Thus, even though there 
is evidence of (1) current disabilities and (2) medical 
evidence of joint disabilities or at least complaints of pain 
during service, the record lacks (3) medical evidence of a 
link or nexus between these current disabilities and the 
veteran's military service as required for service 
connection.  

Also, in the case of disability due to post-traumatic 
arthritis of the left wrist with limitation of range of 
motion, the RO has granted service connection.  The Board 
finds no medical evidence of any current wrist disability, 
such as a sprain, linked to service that is not encompassed 
by the grant of service connection for arthritis.  Based on 
the record, the Board concludes that the preponderance of the 
evidence is against the claims, and the appeal as to these 
issues must be denied.  



ORDER

Service connection for bilateral hearing loss, tinnitus, a 
left eye disability, a left knee disability, a left hip 
disability, a low back disability and a left wrist disability 
(apart from post-traumatic arthritis) is denied.  



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


